DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-22 are pending. 
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-6 and 13-15, directed to a compound, and the species of compound of Formula II as in claim 6, in the reply filed on 03/25/2022 and Examiner’s interview on 05/26/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-6 and 13-15, these claims are under current examination and are examined to the extent they read on the elected species. Claims 7-12 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-6 and 13-15 are under current examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-6, 13-15 and elected species are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a precursor (any derivative etc.) of compound of formula I (claims 1-5) (naturally occurring) or a precursor of compound of formula I, wherein the compound comprises such as elected species (II) (naturally occurring) or a pharmaceutical composition comprising the same (precursor+water and/or precursor in presence of other components of natural material) (naturally occurring) (as taught by Monte US 9623063 B2; obtained from Ajuga reptans (see the entire patent):

    PNG
    media_image1.png
    540
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    301
    367
    media_image2.png
    Greyscale

 and does not indicate any structural or manipulative difference. 

Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s and the plain meaning of the other terms, the broadest reasonable interpretation of claims is drawn to a precursor (any derivative etc.) of compound of formula I (claims 1-5) (naturally occurring) or a precursor of compound of formula I, wherein the compound comprises such as elected species (II) (naturally occurring) or a pharmaceutical composition comprising the same (precursor+water and/or precursor in presence of other components of natural material) (naturally occurring) (as taught by Monte US 9623063 B2; obtained from Ajuga reptans (see the entire patent; as above). The language “A pack” does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and instead merely conveys something containing a natural product. Importantly, the claims are drawn to a product that occurs naturally and the claims provides no patentable distinction from a naturally occurring compound or composition as it is not structurally different compared to its naturally existing form.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Here, the claim recites a composition, which is a statutory category of invention. As explained in the MPEP, it is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category. MPEP 2106.03(I). Here, because the composition is a composition of matter, the claim is to at least one statutory category of invention (Step 1: YES). 

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claims recites a nature-based product, a precursor (any derivative etc.) of compound of formula I (claims 1-5) (naturally occurring) or a precursor of compound of formula I, wherein the compound comprises such as elected species (II) (naturally occurring) or a pharmaceutical composition comprising the same (precursor+water and/or precursor in presence of other components of natural material) (naturally occurring) (as taught by Monte US 9623063 B2; obtained from Ajuga reptans (see the entire patent), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I) and/or has the markedly different characteristics. MPEP 2106.04(c)(I)(A). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). As evidenced by Monte US 9623063 B2; obtained from Ajuga reptans (see the entire patent), the compound and composition of the instant claims naturally occurs in Ajuga reptans.
Here, the closest natural counterpart is naturally occurring composition from Ajuga reptans. When the claimed compound precursor and/or composition comprising compound precursor from Ajuga reptans is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed compound precursor and/or composition comprising compound precursor from Ajuga reptans is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Claims 14 and 15, recite additional element such as “powder---pack”. Although this limitation indicates that form of the compound or composition, it does not provide any information as to how the compound precursor and/or composition comprising compound precursor, makes it different from its naturally occurring form, thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. 
Accordingly, the limitations such as “powder---pack” does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claims14 and 15 recite additional elements such as “powder---pack”, which is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). Thus, the claims are not eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 13-15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1-6, and 13-15 are directed to a compound of Formula (I) or a precursor (any derivative) thereof:

    PNG
    media_image3.png
    456
    791
    media_image3.png
    Greyscale

Thus, claim 1 is drawn to millions of compounds, having a furaloyl core or not or its derivatives, with any ring and substituents R1-R4, R1’-R3’ and their derivatives where, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (I) and its precursors. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1-6 and 13-15 are broad and generic, with respect to all possible compounds encompassed by claim 1. There is a very large number of structural variations encompassed by formula (I) and its precursors. The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to precursors, cyclic structure.
The specification provides guidance to a small number of compounds embraced by claim 1, i.e. only compounds II, III and IV.
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements furaloyl core or not or its derivatives, with any ring and substituents R1-R4, R1’-R3’ and their derivatives where, each moiety very different structurally from another, embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1-6, and 13-15.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 14 are indefinite. 
Claim 5 recites “oxygen-containing heterocyclic ring; and preferably---two O atoms”, which renders the claim indefinite.  This is because such recitation reflects the use of broad and narrow limitation in the same claim, thereby making scope of the claim unclear. However, for the purpose of compact prosecution, the claim has been interpreted as any oxygen-containing heterocyclic ring.
Claim 14 recites “the dosage forms”, which renders the claim indefinite.  This is because the claim lacks antecedent basis for such recitation.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 13-15 and elected species are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Monte US 9623063 B2.
Monte discloses a precursor of compound of Formula I of the instant claims and species, which comprises the elected species compound of Formula II (see the word comprising in the instant claim 6) obtained from natural source Ajuga reptans (see the entire patent):

    PNG
    media_image1.png
    540
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    367
    media_image2.png
    Greyscale

Thus, when R3=B group, the cited prior art reads on precursor of elected species of formula II as well as compound comprising elected species of Formula II as recited in the instant claim 6. Further, Ajuga reptans comprising the precursor of elected species of formula II as well as compound comprising elected species of Formula II as recited in the instant claim 6 reads on composition, a pack comprising the composition (as components are always present inside something-naturally occurring cell or a container in which extract was isolated etc.), a preparation (since the composition of the cited prior art is same as in the instant claims, the composition of the cited prior art is also expected to be sustained release preparation or controlled release preparation). 
Since the cited prior art reads on all the limitations of the instant claims 1-6 and 13-15, these claims are anticipated. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623